Citation Nr: 0943255	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-27 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to 
March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, that denied service connection.  

In his substantive appeal, the Veteran requested a personal 
hearing with a Decision Review Officer (DRO) at the RO.  He 
thereafter opted for an informal conference in lieu of a 
formal hearing.  A summary report of that informal conference 
has been associated with the claims folder. 


FINDINGS OF FACT

1.  During his active naval service, the Veteran was exposed 
to loud noises working in the boiler rooms of the ships on 
which he was assigned.  

2.  The Veteran's hearing acuity of the left ear is within 
normal limits; he has conductive hearing loss of the right 
ear.  

3.  The Veteran's hearing impairment of the right ear is not 
related to service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service 
connection requires:  (1) existence of a current disability; 
(2) existence of a disease or injury during service; and (3) 
a nexus between the current disability and any injury or 
disease incurred in service.  See, e.g., Pond v. West, 12 
Vet. App. 341 (1999).   

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Hearing loss is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  
38 C.F.R. § 3.385.

At the July 2006 audiology exam, the Veteran's speech 
recognition scores were 96 percent for the right ear and 
100 percent for the left ear.  The puretone threshold test 
results for each ear were as follows:  
 

Right Ear
Left Ear
500 Hz
25
20
1000 Hz
30
15
2000 Hz
30
10
3000 Hz
40
10
4000 Hz
40
20

None of the tests for impaired hearing are met with respect 
to the left ear.  The Veteran's Maryland CNC test for speech 
recognition is 100 percent for that ear and none of the 
frequencies is as high as 26 decibels, let alone 40 decibels.  
Thus, the Veteran does not have impaired hearing within the 
meaning of 38 C.F.R. § 3.385 with respect to his left ear. 

A Veteran cannot qualify for service connection without a 
medical finding of a current disability.  Disability 
compensation is specifically limited to those who have a 
present disability, or at least had a present disability at 
the time the claim was filed.  Degmetich v. Brown, 104 F.3d 
1328, 1330-1332 (1997) (a currently existing disability is 
required to establish service connection); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
not appropriate without evidence of a presently existing 
disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(Veteran who at the time of filing the claim had a current 
disability that subsequently resolved during the adjudication 
process nevertheless has a "current disability" within the 
meaning of the service connection requirements).  The Veteran 
has not produced any medical evidence that shows he meets the 
VA criteria for hearing impairment of the left ear.  Since 
there is no evidence of a present disability that meets the 
criteria under 38 C.F.R. § 3.385, the Veteran cannot qualify 
for service connection for his left ear.  Accordingly, the 
first requirement of service connection has not been met with 
respect to the left ear.  Since all three requirements must 
be met, service connection for hearing loss of the left ear 
is not warranted on this record.  

But with respect to the right ear, since there is a score of 
40 decibels in the right ear in two of the required 
frequencies, the Veteran has a current right ear hearing loss 
within the meaning of 38 C.F.R. § 3.385.  Thus, the first 
element of service connection is met with respect to the 
Veteran's right ear.  

As for the second requirement for service connection-that 
is, that a disease or injury was incurred or aggravated 
during service - the record is silent as to whether he had a 
hearing loss at discharge from service.  There is no 
treatment for hearing loss during service.  His separation 
examination does not contain any hearing acuity data.  

The Veteran claims that he was exposed to loud noises in the 
boiler rooms of the ships on which he served during his 
active naval service, which would be considered an injury of 
acoustic trauma during service.  His DD Form 214 shows his 
specialty as electromechanical, which is consistent with the 
Veteran's statements that he was exposed to loud machinery 
noise in service.  The Board finds that the Veteran was 
exposed to loud noise during service.  

But for a disease first diagnosed after service, a Veteran is 
not limited to inservice evidence to establish that a disease 
or injury was incurred during service.  38 C.F.R. § 3.303(d).  
It is possible for a medical professional to determine that 
on the basis of a pattern of current hearing loss and a 
history of noise exposure supported by the Veteran's service 
records, a Veteran's current hearing loss must be related to 
that noise exposure during service.  See Hensley v. Brown, 5 
Vet. App. 155 (1993) (if hearing loss doesn't meet disability 
standards at discharge or during presumptive period, service 
connection may be established by evidence demonstrating that 
the disease was in fact incurred or aggravated during the 
Veteran's service); Peters v. Brown, 6 Vet App 540 (1994) 
(statements by combat Veteran's peers of audio conditions 
that were consistent with available service records can 
establish inservice injury).  But no such evidence is in this 
record.  

The July 2006 C&P examiner was asked to provide an opinion as 
to whether the Veteran's current hearing loss was related to 
service.  He noted that the Veteran's hearing in the left ear 
was within normal limits but that the Veteran had mild, 
conductive loss of the right ear.  He recorded that the 
Veteran was exposed to noise in the boiler rooms during his 
naval service.  Yet, he determined that the Veteran's  
hearing loss of the right ear was not the result of military 
service.  The C&P examiner explained that the Veteran's 
hearing loss was conductive and that type of hearing loss is 
not due to noise exposure.  

Conductive hearing loss is hearing loss due to a defect of 
the sound conducting apparatus, that is, of the external 
auditory canal or middle ear.  Dorland's Illustrated Medical 
Dictionary (30th ed. 2003) at 818 (under the definition of 
hearing loss).  Noise-induced hearing loss, on the other 
hand, is defined as sensorineural deafness caused either by a 
single, very loud noise (acoustic trauma deafness) or 
prolonged exposure to high levels of noise (socioacusis).  
Id. Since the Veteran has been diagnosed with conductive 
hearing loss and not with noise-induced or sensorineural 
hearing loss, the examiner concluded that there is no 
connection between his current hearing loss and his exposure 
to noise during active naval service.  

The Veteran's representative argues in the September 2006 
notice of disagreement that the Veteran's exposure to loud 
noise without ear protection should be considered as the 
cause of hearing loss.  Both the July 2006 C&P examiner and 
this Board have carefully considered the fact that the 
Veteran was likely exposed to loud machinery noise during his 
active naval service.  But since the medical evidence shows 
that the type of hearing loss the Veteran has in his right 
ear is not due to noise exposure, service connection is not 
warranted.  

The Veteran's representative also points out in the 
October 2009 informal hearing presentation that the Veteran 
sincerely believes that his hearing difficulties stem from 
his naval service.  The Board does not doubt his sincerity 
nor should this decision be perceived as a reflection on the 
Veteran's credibility.  But competent medical evidence must 
be provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements, or opinions.   38 C.F.R. § 3.159(a)(1).  And 
however sincerely the Veteran believes that his hearing loss 
is related to service, as a lay person, he is not competent 
to provide a medical opinion as to the cause of his hearing 
loss.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay 
person is not competent to give evidence of matters that 
require medical knowledge).  One medical opinion appears in 
the record and the examiner determined that the current 
hearing loss of the Veteran is not related to service.  

With no current disability in the left ear and no evidence 
connecting his current hearing loss of the right ear to his 
active naval service, service connection for bilateral 
hearing loss is not warranted on this record.  

Nor does the benefit-of-the-doubt doctrine change the outcome 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  There is some evidence to support the 
claim.  Certainly, the requirement of a current disability 
was established with respect to the right ear and noise 
exposure was established with respect to both ears.  But all 
three requirements must be established for service 
connection.  

The Veteran and his wife submitted evidence that he has 
difficulty hearing others, especially when there is 
background noise.  Such evidence is within the competence of 
a lay person.  38 C.F.R. § 3.159(a)(2) (lay evidence can be 
provided by a person who has no specialized education, 
training, or experience, but who knows the facts or 
circumstances and conveys those matters that can be observed 
and described by a lay person).  But with respect to a 
hearing loss disability, a current disability must be 
established by the results of audiometric testing that meets 
the criteria of 38 C.F.R. § 3.385.  Thus, their lay testimony 
is not entitled to much weight in determining whether a 
hearing impairment disability of the left ear exists.  On the 
other hand, the C&P examiner's audiometric data was produced 
by a competent medical professional and is thus entitled to 
greater weight.  

And as discussed above, the Veteran's opinion that his 
current hearing loss is related to service is entitled to no 
weight because a lay person is not competent to provide 
medical opinions.  The Veteran told the Decision Review 
Officer at the November 2007 informal conference that he was 
going to seek an independent medical opinion to support his 
claim.  But no such opinion has been received by VA.  The 
only competent evidence concerning the relationship between 
the current hearing loss of the right ear and service is 
evidence against the claim.  As a result, there is no 
competent nexus evidence in support of the claim.  And since 
the evidence of no current hearing impairment of the left ear 
far outweighs the lay testimony of hearing problems, there is 
no reasonable doubt to resolve.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's April 2006 letter describing the evidence needed to 
support the Veteran's claim was timely mailed before the 
August 2006 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
Veteran to send in evidence that might be helpful in 
establishing his claim, and addressed what evidence was 
necessary with respect to the rating criteria and the 
effective date of an award for service connection.  Thus, the 
duty to notify has been satisfied.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There are no outstanding requests for 
assistance.  VA thus met its duty to assist the Veteran by 
obtaining his service treatment records and conducting a C&P 
examination.  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


